Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 7/2/2020.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 1 defines a “platform”, the body of the claim lacks definite structure indicative of a physical apparatus. Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se. 
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”. The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests: 
Adding structure to the body of the claim that would clearly define a statutory apparatus. Any amendment to the claim should be commensurate with its corresponding disclosure. 

“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007). 
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory. Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  Claims 2-8 are similarly rejected.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3-4, 10-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “fitness function metrics comprise activeness, user base, recent coding changes, business impact and dependency with a critical enterprise unit.”  Since the parent claim 1 recites 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 1, 3-6, 8-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by SUNDARARAJAN (US 2016/0226789).
As to claim 1, SUNDARARAJAN discloses an intelligent server migration platform using genetic algorithms to execute an optimized migration of applications to a destination domain, the platform comprising:
a population layer configured to: 

using a machine-learning algorithm, generate one or more clusters from the first-generation population, each cluster comprising a set of functionally related artifacts ([0059], subset of the services, wherein “affinity constraints” indicates functionally related services/artifacts, and wherein the machine selecting algorithm that uses one or more of these disclosed criteria involving learning the utilization, etc. is considered machine-learning algorithm);
a fitness layer configured to:
apply a fitness function to the hardware and software artifacts in each cluster to generate a fitness score for the cluster ([0061]-[0062]);
select clusters having a fitness score above a predetermined threshold ([0062], “most uniform distribution of resources among the hosts” and “the most ‘fit’ candidate” indicates a threshold of fitness score 0); and
generate a convergence goal for the migration based at least in part on the fitness scores of the selected clusters ([0063]-[0064], “converge more quickly…a predetermined number of iterations”);
a crossover layer configured to:
validate each hardware and software artifact in a selected cluster against an enterprise standard ([0060], “not too many service sets are migrated during one rebalancing operation”); and
in response to validation of the software and hardware artifacts, cross over the selected cluster to a second generation population ([0061]; [0058]);

a ranking layer configured to prioritize hardware and software artifacts from each crossed over cluster to generate a ranked list of artifacts ([0065], “an ordered list of mappings between service sets and hosts”);
wherein the platform is configured to execute the migration in order of the ranking ([0065]).
As to claim 9, see similar rejection to claim 1.
As to claim 16, see similar rejection to claim 1.
As to claim 17, see citation in rejection to claim 1, in particular, [0059], subset of the services, wherein “affinity constraints” indicates functionally related services/artifacts).
As to claim 3, SUNDARARAJAN discloses the platform of claim 1, wherein fitness function metrics comprise activeness, user base, recent coding changes, business impact and dependency with a critical enterprise unit (see 112 rejection and Examiner’s interpretation above.  See [0062], “distribution of resource usage among the hosts” indicates activeness of the resource).
As to claim 10, see similar rejection to claim 3.
As to claim 4, SUNDARARAJAN discloses the platform of claim 3, wherein the fitness function metrics are weighted based on a destination server parameter (see 112 rejection and Examiner’s interpretation above.  See [0062], “distribution of resource usage among the hosts” wherein the hosts include destination server).
As to claim 11, see similar rejection to claim 4.
As to claim 19, see similar rejection to claim 4.
As to claim 6, SUNDARARAJAN discloses the platform of claim 1, wherein the fitness function comprises a first set of metrics for a software artifact and second set of metrics for a hardware artifact 
As to claim 13, see similar rejection to claim 6.
As to claim 8, SUNDARARAJAN discloses the platform of claim 1, wherein the platform is further configured to execute the migration in response to a population fitness reaching the convergence goal ([0064]-[0065]).
As to claim 15, see similar rejection to claim 8.
As to claim 5, SUNDARARAJAN discloses the platform of claim 1, wherein the convergence goal is equal to a sum of weighted fitness scores for the selected clusters ([0129], “best fitness score for a candidate solution is a fitness score that, among the one or more candidate solutions, has the minimum amount of differences between the residual processor and residual memory among all the one or more hosts, and that has the minimum number of migrations needed to achieve the mapping in the candidate solution” wherein the differences between the residual processor and residual memory is considered a first fitness score, and a number of migrations needed is considered a second fitness score, and the final score is based on the weighed sum.  It is to be noted that the claim does not require a specific method to weigh fitness scores therefore Examiner interprets as any method).
As to claim 12, see similar rejection to claim 5.
As to claim 20, see similar rejection to claim 5.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUNDARARAJAN, as applied to claim 1 above, and further in view of Kulshreshtha et al (US 10601683).
As to claim 2, SUNDARARAJAN discloses the claimed invention substantially as discussed in claim 1, including identify a functional relationship between a hardware/software artifact and another hardware/software artifact; and generate a cluster comprising the hardware artifact and the software artifact based at least in part on the functional relationship (see citation in rejection to claim 1), but does not expressly disclose that the relationship is between a hardware artifact and a software artifact, based on data from at least one of a telemetric sensor and a technical log, Kulshreshtha disclose a concept of identifying functional relationship based on a technical log (col. 8, lines 38-43).
.
14.	Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SUNDARARAJAN, as applied to claim 1 above, and further in view of Ramkumar et al (US 2009/0192844).
As to claim 7, SUNDARARAJAN discloses the claimed invention substantially as discussed in claim 1, including not selecting a cluster that does not meet the enterprise standard for crossover (see citation in rejection to claim 1), but does expressly disclose transfer said non-qualified cluster to an exception queue for mitigation.  Ramkumar discloses a concept of transferring a cluster of jobs that does not meet a standard to an exception queue for mitigation ([0092]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine SUNDARARAJAN with Ramkumar.  The suggestion/motivation of the combination would have been for clarification (Ramkumar, [0092]).
	As to claim 14, see similar rejection to claim 7.
As to claim 18, SUNDARARAJAN- Ramkumar discloses the claimed invention substantially as discussed in claim 16, including not selecting hardware and software artifacts from the source domain that do not qualify for migration to the destination domain (see citation in rejection to claim 1), but does not expressly disclose generate a residual queue comprising said non-selected entities.  Ramkumar discloses a concept of transferring a cluster of jobs that does not meet a standard to a residual queue comprising non-selected job entities ([0092]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine SUNDARARAJAN with Ramkumar.  The suggestion/motivation of the combination would have been for clarification (Ramkumar, [0092]).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449